 In the Matter ofSTRAINMANUFACTURINGCOMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECase No. R-495.-Decided February -15, 1938Cotton Textile Industry-Investigation of Representatives:controversy con-cerning representation of employees:proof of majority status requested byemployer ; refusal of employer to recognize petitioning union as exclusiverepresentative of employees in absence of proof of majority-UnitAppropriateforCollectiveBargaining:production and maintenance employees; no con-troversy asto-ElectionOrdered-PetitionDismissed:no representative chosenby employees.Mr. Maurice J. Nicoson,for the Board.Mr. Barry Wright,of Rome,Ga., for the Company.Mr. S. A. Hollihan,Atlanta, Ga., for the T. W. O. C.Mr. D. R. Dimick,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 6, 1937, Textile Workers Organizing Committee, hereincalled the T. W. O. C., filed with the Regional Director for the TenthRegion (Atlanta, Georgia) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Strain Manufacturing Company, Rome, Georgia, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re=lations Act, 49 Stat. 449, herein called the Act.On November 8, 1937,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On December 4, 1937, the Regional Director issued a notice- ofhearing, copies of which were duly served upon the Company andupon the T. W. O. C. On December 10, 1937, the Regional Directorissued an amended notice postponing the hearing.Pursuant to thenotices, a hearing was held on December 13, 1937, at Rome, Georgia,before D. Lacy McBryde, the Trial Examiner duly designated bythe Board.The Board and the Company were represented by coun-320 DECISIONS AND ORDERS321sea, and the T. W. O. C. by its representative.All parties partici-pated in the hearing.Full opportunity to be heard, to examineand to cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hear-ing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed'the rulings of the Trial Examiner and finds no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Strain Manufacturing Company is a Georgia corporationengaged in the manufacture,production,sale, and distribution ofsingle and double filled and enameled cloth.The plant of the Com-pany is located in Rome, Georgia, at which plant the Companyconverts raw cotton into yarn and the yarn into cloth.During theperiod from January1,1937 toDecember 1, 1937, the Companyused approximately 3,500 bales of cotton of which approximately25 per cent came from outside the State of Georgia.During thesame periodthe Companymanufactured approximately 3,300 poundsof cloth a week, about 90 per cent of the finished product being soldand shipped to customers outside of the State of Georgia.Thefinished cloth is sold through a New York sales corporation, andshipments are made direct to customers from the plant in Rome,Georgia.'The Company employs approximately 175 persons in its six de-partments.The time sheet of the Company for the week endingDecember 4, 1937,2showed 28 employees in the carding department,60 in the spinning department,71 in the weaving department, 7 inthe cloth room department,8 in the power department,and 7 in theoffice and overseeing department.II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization, admittingto its membership all production and maintenance employees of theCompany, excluding clerical workers and supervisory employees.III. THE QUESTION CONCERNING REPRESENTATIONEarly in August or during the latter part of July, representativesof the' T. W. O. C. called upon the Company and requested recogni-1The above facts were stipulated to by counsel for the Board and by counsel for theCompany.2 Board Exhibit 10. 322NATIONALLABOR RELATIONS BOARDtion of the T. W. 0. C. as the bargaining representative for theCompany's employees.The T. W. 0. C. representatives presented' acontract which the Company refused to sign.At this conferencethe Company asked the T. W. 0. C. representatives if they could,prove the number of their members who were employees of the Com-pany.No proof was presented and there is some testimony to theeffect that the Company stated that it would not consent to an elec-tion.The Company told the representatives of the T. W. 0. C. thatif they could prove that the T. W. 0. C. represented a majority ofthe employees, the Company would be willing to "take further steps."We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTIONCONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe T. W. 0. C. in its petition for an investigation and certificationseeks to represent the production and maintenance employees of theCompany, excluding clerical and supervisory employees.The Com-pany raised no objection to this unit.We find the production and maintenance employees of the Com-pany, excluding clerical and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESNo evidence was introduced at the hearing upon the basis of whichwe could make a finding that a majority of the employees in theappropriate unit have designated and selected a representative forthe purposes of collective bargaining.We, therefore, find that anelection by secret ballot is necessary to resolve the question concern-ing representation.Eligibility to vote in the election will be extended to the employeesof the Company, within the appropriate unit, whose names appearon the pay roll of the Company for the week ending December 4, DECISIONS AND ORDERS3231937, exclusive of those who have voluntarily quit or have been dis-charged for cause between that date and the date of the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Strain Manufacturing Company, Rome,,Georgia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding clerical and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Act, 49 Stat. 449, and pursuant to Article III, Sec-tion 8, of National Labor Relations Board Rules and Regulations-Series 1, as amended, it is herebyDIRECTED that, as part of the investigation ordered to ascertainrepresentatives for collective bargaining with Strain ManufacturingCompany, Rome, Georgia, an election by secret ballot shall be con-ducted within fifteen (15) days from the date of this Direction,under the direction and supervision of the Regional Director for theTenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations-Series 1, as amended, among the production andmaintenance employees of Strain Manufacturing Company, who wereemployed by the Company and whose names appear on the pay rollfor the week ending December 4, 1937, excluding clerical and super-visory employees and those who have voluntarily quit or have beendischarged for cause between such date and the date of election, todetermine whether or not they desire to be represented by TextileWorkers Organizing Committee, for the purposes of collectivebargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERMarch 11, 1938On February 15, 1938, the National Labor Relations Board, hereincalled the Board,issued a Decision and Direction of Election in the0 324NATIONAL LABOR RELATIONS BOARDabove-entitled case.The Direction of Election directed that an elec-tion by secret ballot be held among production and maintenance em-ployees of the Strain Manufacturing Company, Rome, Georgia, hereincalled the Company, who were employed by the Company and whosenames appear on the pay roll for the week ending December 4, 1937,excluding clerical and supervisory employees and those who have vol-untarily quit or have been discharged for cause between such date andthe date of the election, to determine whether or not they desire to berepresented by Textile Workers Organizing Committee, herein calledthe T. W. O. C., for the purposes of collective bargaining.Pursuant to the Direction, an election by secret ballot was conductedon March 2, 1938, at Rome, Georgia, under the direction and super-vision of the Regional Director for the Tenth Region (Atlanta,Georgia).On March 3, 1938, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the ballot.No exceptions to the Interme-diate Report have been filed by any of the parties.As to the results of the secret ballotting, the Regional Directorreported as follows :Total NumberEligible____________________________________158Total Ballots Cast________________________________________156Total Votes for Textile WorkersOrganizingCommittee------54Total Votes Against Textile WorkersOrganizingCommittee_102Total Votes Challenged___________________________________0Total BallotsMiscast_____________________________________0The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees.The peti-tion for investigation and certification of representatives of employeesof the Company will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyORDERED that, the petition for investigation and certification ofrepresentatives of employees of Strain Manufacturing Company filedby TextileWorkers Organizing Committee be, and it hereby is,dismissed.n